Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Effective Filing Date
The instant application, filed 7/29/2019, is a 371 of PCT/KR2017/012972, filed 11/15/2017.  The instant application also claims foreign priority to KR10-2017-0026653, filed 02/28/2017, and KR10-2017-0118316 , filed 09/15/2017  Claims 1-6 are directed to subject matter that was introduced for the first time in KR10-2017-0118316, filed 9/15/2017.  The earlier filed foreign application, KR10-2017-0026653, does not discuss the grip ring having a cut out, wherein the grip ring is extended by elastic deformation to allow the wrist of the baby to be introduced, and returns to its original state by elastic deformation to be kept wound around the wrist.  The earliest disclosure for the subject matter of claims 1-6 and thus the effective filing date for the subject matter of is 9/15/2017.
Specification
The disclosure is objected to because of the following informalities: “protruding piece 2210” in [72] should instead recite - - protruding piece 220 - -.  


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that re being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening means” (generic placeholder) coupled with the functional language of “for fastening or unfastening both ends of the grip ring” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification indicates in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. Claim 1 recites “a wrist band which is wound around a wrist of a baby” and therefore positively recites the wrist of a baby.  Applicant is advised to amend claim 1, such that the wrist of the baby is functionally recited.  For example, - - a wrist band which is configured to be wound around a wrist of a baby - - or - - a wrist band for wrapping around a wrist of a baby - -.
Claim(s) 2-6 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naver blog post (With Wrist-Worn Baby Teether. “MAMA’S TEM JEMJEM GLOVE is sufficient”; hereinafter refered to as “Naver”) in view of Burton (US 2009/0059734; wherein the page numbers of the translation provided by LinguaLinx Language Solutions, Inc. is cited below).
Claim 1. Naver discloses a teething growth device provided with a wrist band, the device comprising: a wrist band part (see annotated Figure 1 below) which is wound around a wrist of a baby (see annotated Figure 2 below); a body part (see annotated Figure 1 below) which is extended from the wrist band part to be sucked or chewed by the baby (see annotated Figure 3 below; page 8), and has an inner space (see annotated Figure 1 below) formed therein to allow a hand of the baby to be received therein; and a grip part (see annotated Figure 1 below; page 9) which has both ends in contact with the body part to be extended across the inner space of the body part (see annotated Figure 1 below), wherein the wrist band part comprises a grip ring (see annotated Figure 1 below). 

    PNG
    media_image1.png
    608
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    789
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    560
    786
    media_image3.png
    Greyscale


e.g. like a wristwatch), wherein the grip ring strap is placed around the wrist and wrapped and secured to the wrist.  Naver fails to disclose a part of the grip ring is cut out to allow the wrist of the baby to pass therethrough, and the grip ring is extended by elastic deformation to allow the wrist of the baby to be introduced, and returns to its original state by elastic deformation to be kept wound around the wrist. 
    PNG
    media_image4.png
    604
    788
    media_image4.png
    Greyscale

However, in a field reasonably pertinent to the particular problem with which the Applicant was concerned, namely attaching a device to a user’s wrist, Burton teaches a wrsit band part (30+40) to be wrapped around the wrist of a user, wherein the wrist band part comprises a grip ring with a cut out (Fig. 2, the side view shows elements 30 and 40 together form a grip ring for the wrist, with a gap between extensions 31 meeting .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naver in view of Burton as applied to claim 1 above, and further in view of Montini et al (US 2016/0184186). 
Claim 5. The combination discloses the invention substantially as claimed above, but fails to disclose the grip part has a plurality of grip protrusions formed thereon in a 
However, in the same field of endeavor, Montini et al teaches an infant teething device, having a grip part (102) formed with a plurality of grip protrusions (106) in a longitudinal direction and corresponding to the bottom surfaces of fingers when the baby grips the grip part (Fig. 1; [0017], [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a plurality of grip protrusion as taught by Montini et al to provide an ergonomic grip for the baby such that the baby will not lose its grip on the deice ([0017], [0020]).
	
Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to obviate the 35 U.S.C. §101 rejections above.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyslop (US 2018/0055741) discloses a teether having a wrist attachment mechanism in the form of a glove.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771